Citation Nr: 1147202	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  08-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a brain tumor.

2.  Entitlement to service connection for seizures, including as secondary to a brain tumor. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007Colu rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his brain tumor is due to exposure to contaminated water during service while he was stationed at Camp LeJeune, North Carolina.  Further development is necessary for a fair adjudication of the Veteran's claim. 

Specifically, the Federal government has recognized that former active duty Marines, among others, stationed at Camp LeJeune from 1975 through 1985 were potentially exposed to water that was contaminated with volatile organic compounds (VOCs). The specific chemicals of concern were trichloroethylene (TCE), tetrachloroethylene (or perchloroethylene) (PCE), dichloroethylene, and methylene chloride. Additionally, the Federal government has proposed a project to examine the relationship between medically confirmed cancers and exposure to such contaminated drinking water while living or working at Camp LeJeune. See 75 FR 25859 (May 10, 2010); see also 73 FR 40876 (July 16, 2008); 68 FR 42732 (July 18, 2003). The Veteran has also submitted several Internet articles concerning prior studies into the effects of water contamination at Camp LeJeune, as well as the general health effects of the noted VOCs, including development of various tumors. 

The Veteran served in the Marines from 1969 through 1972, and his last duty assignment was Camp LeJeune. See DD Form 214. Therefore, he falls within the range of subjects who have been identified as potentially being exposed to VOCs during such service. The Veteran also contends that two Marines with whom he served have also been diagnosed with brain tumors.  While the medical evidence currently of record is not sufficient to establish that the Veteran's brain tumor is due to such water contamination, or is otherwise related to service, there is an indication that his claimed disability may be related to service. The case must be remanded to afford the Veteran a VA examination from a medical professional with appropriate expertise in order to determine the nature and etiology of his brain tumor. 

The Veteran also contends that service connection is warranted for a seizure disorder that is secondary to his brain tumor.  As a secondary service connection finding may be warranted for this disorder, the Board finds this particular claim inextricably intertwined with the service connection claim for a brain tumor. Therefore, the Board will withhold its decision on this particular claim until the development regarding the service connection claim for a brain tumor has been completed. See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for residuals of a brain tumor or a seizure disorder that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must respond to the following inquiries:

a. Was the Veteran's brain tumor incurred as a result of service, including as due to exposure to contaminated water in Camp LeJeune?
 
b. Is the Veteran's seizure disorder directly related to service, or secondary to his brain tumor?
 
3. Thereafter, the RO/AMC must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. The RO/AMC must then readjudicate the claims of service connection for a brain tumor and a seizure disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


